United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [x ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2007 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-05558 Katy Industries, Inc. (Exact name of registrant as specified in its charter) Delaware 75-1277589 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2461 South Clark Street, Suite 630, Arlington, Virginia 22202 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (703) 236-4300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding at October 31, 2007 Common Stock, $1 Par Value 7,951,176 Shares KATY INDUSTRIES, INC. FORM 10-Q September 30, 2007 INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets September 30, 2007 and December 31, 2006 (unaudited) 3,4 Condensed Consolidated Statements of Operations Three Months and Nine Months Ended September 30, 2007 and 2006 (unaudited) 5 Condensed Consolidated Statement of Stockholders’ Equity Nine Months Ended September 30, 2007 (unaudited) 6 Condensed Consolidated Statements of Cash Flows Nine Months Ended September 30, 2007 and 2006 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 40 PART II OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Submission of Matters to a Vote of Security Holders 43 Item 5. Other Information 43 Item 6. Exhibits 43 Signatures 44 2 Index PART IFINANCIAL INFORMATION Item 1.Financial Statements KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in Thousands) (Unaudited) ASSETS September 30, December 31, 2007 2006 CURRENT ASSETS: Cash and cash equivalents $ 2,171 $ 7,392 Accounts receivable, net 22,994 55,014 Inventories, net 23,822 54,980 Other current assets 2,160 2,991 Assets held for sale 74,660 4,483 Total current assets 125,807 124,860 OTHER ASSETS: Goodwill 665 665 Intangibles, net 5,001 6,435 Other 7,070 8,990 Total other assets 12,736 16,090 PROPERTY AND EQUIPMENT Land and improvements 336 336 Buildings and improvements 9,716 9,669 Machinery and equipment 102,472 119,703 112,524 129,708 Less - Accumulated depreciation (77,595 ) (87,964 ) Property and equipment, net 34,929 41,744 Total assets $ 173,472 $ 182,694 See Notes to Condensed Consolidated Financial Statements. 3 Index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in Thousands, Except Share Data) (Unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY September 30, December 31, 2007 2006 CURRENT LIABILITIES: Accounts payable $ 18,317 $ 33,684 Accrued compensation 2,845 3,518 Accrued expenses 26,422 38,187 Current maturities of long-term debt 1,500 1,125 Revolving credit agreement 41,977 43,879 Liabilities held for sale 28,758 - Total current liabilities 119,819 120,393 LONG-TERM DEBT, less current maturities 8,918 11,867 OTHER LIABILITIES 10,928 8,402 Total liabilities 139,665 140,662 COMMITMENTS AND CONTINGENCIES (Note 10) - - STOCKHOLDERS’ EQUITY 15% Convertible Preferred Stock, $100 par value, authorized 1,200,000 shares, issued and outstanding 1,131,551 shares, liquidation value $113,155 108,256 108,256 Common stock, $1 par value, authorized 35,000,000 shares, issued 9,822,304 shares 9,822 9,822 Additional paid-in capital 27,296 27,120 Accumulated other comprehensive (loss) income (2,439 ) 2,242 Accumulated deficit (87,195 ) (83,434 ) Treasury stock, at cost, 1,871,128 and 1,869,827 shares, respectively (21,933 ) (21,974 ) Total stockholders' equity 33,807 42,032 Total liabilities and stockholders' equity $ 173,472 $ 182,694 See Notes to Condensed Consolidated Financial Statements. 4 Index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Amounts in Thousands, Except Share and Per Share Data) (Unaudited) Three Months Nine Months Ended September 30, Ended September 30, 2007 2006 2007 2006 As Restated, see Note 1 As Restated, see Note 1 Net sales $ 49,208 $ 51,920 $ 144,732 $ 148,823 Cost of goods sold 43,669 44,354 126,957 129,594 Gross profit 5,539 7,566 17,775 19,229 Selling, general and administrative expenses 6,611 7,807 20,982 23,721 Severance, restructuring and related charges 46 738 2,656 1,591 (Gain) loss on sale of assets (44 ) 39 1,527 48 Operating loss (1,074 ) (1,018 ) (7,390 ) (6,131 ) Gain on SESCO joint venture transaction - - - 563 Interest expense (1,051 ) (1,188 ) (3,165 ) (3,900 ) Other, net (229 ) 19 (128 ) 415 Loss from continuing operations before (provision for) benefit from income taxes (2,354 ) (2,187 ) (10,683 ) (9,053 ) (Provision for) benefit from income taxes from continuing operations (19 ) 731 (651 ) 841 Loss from continuing operations (2,373 ) (1,456 ) (11,334 ) (8,212 ) Income (loss) from operations of discontinued businesses (net of tax) 1,563 2,636 (264 ) 2,499 (Loss) gain on sale of discontinued businesses (net of tax) - (3,200 ) 8,817 (3,230 ) Loss before cumulative effect of a change in accounting principle (810 ) (2,020 ) (2,781 ) (8,943 ) Cumulative effect of a change in accounting principle (net of tax) - - - (756 ) Net loss $ (810 ) $ (2,020 ) $ (2,781 ) $ (9,699 ) Loss per share of common stock - Basic and diluted: Loss from continuing operations $ (0.30 ) $ (0.18 ) $ (1.43 ) $ (1.03 ) Discontinued operations 0.20 (0.07 ) 1.08 (0.10 ) Cumulative effect of a change in accounting principle - - - (0.09 ) Net loss $ (0.10 ) $ (0.25 ) $ (0.35 ) $ (1.22 ) Weighted average common shares outstanding (thousands): Basic and diluted 7,951 7,962 7,951 7,971 See Notes to Condensed Consolidated Financial Statements. 5 Index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (Amounts in Thousands, Except Share Data) (Unaudited) Accumulated Convertible Common Other Preferred Stock Stock Additional Compre- Compre- Total Number of Par Number of Par Paid-in hensive Accumulated Treasury hensive Stockholders' Shares Value Shares Value Capital Income Deficit Stock Loss Equity Balance, January 1, 2007 1,131,551 $ 108,256 9,822,304 $ 9,822 $ 27,120 $ 2,242 $ (83,434 ) $ (21,974 ) $ 42,032 Implementation of new accounting pronouncement (980 ) (980 ) Net loss - (2,781 ) - $ (2,781 ) (2,781 ) Foreign currency translation adjustment - (1,834 ) - - (1,834 ) (1,834 ) Other - (75 ) - - (75 ) (75 ) Comprehensive loss $ (4,690 ) Reclass to assets held for sale - (2,772 ) - - (2,772 ) Purchase of treasury stock - (3 ) (3 ) Stock compensation - 220 - - - 220 Other - (44 ) - - 44 - Balance, September 30, 2007 1,131,551 $ 108,256 9,822,304 $ 9,822 $ 27,296 $ (2,439 ) $ (87,195 ) $ (21,933 ) $ 33,807 See Notes to Consolidated Financial Statements. 6 Index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Amounts in Thousands) (Unaudited) As Restated, see Note 1 2007 2006 Cash flows from operating activities: Net loss $ (2,781 ) $ (9,699 ) (Income) loss from operations of discontinued business (8,553 ) 731 Loss from continuing operations (11,334 ) (8,968 ) Cumulative effect of a change in accounting principle - 756 Depreciation and amortization 5,492 5,711 Write-off and amortization of debt issuance costs 1,194 877 Write-off of assets due to lease termination 751 - Stock option expense 220 486 Loss on sale of assets 1,527 48 Deferred income taxes (94 ) - (2,244 ) (1,090 ) Changes in operating assets and liabilities: Accounts receivable (3,557 ) (1,717 ) Inventories (3,064 ) 6,747 Other assets (1,219 ) 44 Accounts payable 3,190 (717 ) Accrued expenses (1,977 ) 1,831 Other, net 2,155 (2,610 ) (4,472 ) 3,578 Net cash (used in) provided by continuing operations (6,716 ) 2,488 Net cash used in discontinued operations (6,196 ) (6,177 ) Net cash used in operating activities (12,912 ) (3,689 ) Cash flows from investing activities: Capital expenditures of continuing operations (2,811 ) (2,252 ) Proceeds from sale of assets 246 285 Net cash used in continuing operations (2,565 ) (1,967 ) Net cash provided by discontinued operations 16,645 1,747 Net cash provided by (used in) investing activities 14,080 (220 ) Cash flows from financing activities: Net (repayments) borrowings on revolving loans (1,903 ) 7,783 Decrease in book overdraft (1,646 ) (4,261 ) Repayments of term loans (2,574 ) (3,347 ) Direct costs associated with debt facilities (130 ) (166 ) Repurchases of common stock (3 ) (97 ) Proceeds from the exercise of stock options - 147 Net cash (used in) provided by financing activities (6,256 ) 59 Effect of exchange rate changes on cash and cash equivalents (133 ) (454 ) Net decrease in cash and cash equivalents (5,221 ) (4,304 ) Cash and cash equivalents, beginning of period 7,392 8,421 Cash and cash equivalents, end of period $ 2,171 $ 4,117 Supplemental disclosure of non-cash investing activities: Note receivable from sale of discontinued operations $ - $ 1,200 See Notes to Condensed Consolidated Financial Statements. 7 Index KATY INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Unaudited) (1)Restatement of Prior Financial Information Restatement–
